94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Wa'il Mansur MUHANNAD, also known as Anthony L. Austin, Appellant,v.George GREEN;  Gene Hruza;  Jane Grabenstein-Chandler;Robert Houston;  Brad Hansen;  John Eggers;  Dan Schmuecker;Robert S. Madsen;  Calvin Haywood;  Monte Vance;  RobertTlustos;  Rolande Nielsen;  Kenneth Quinn;  David Merrill, Appellees,Mark J. Berglund;  Scott Strode, Sergeant, Defendants,Frank X. Hopkins, Defendant.
No. 95-2163.
United States Court of Appeals, Eighth Circuit.
Submitted Aug. 7, 1996.Filed Aug. 14, 1996.

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Former Nebraska State Penitentiary inmate Wa'il Mansur Muhannad brought this 42 U.S.C. § 1983 action, alleging defendant prison officials violated his Fourth, Eighth, and Fourteenth Amendment rights in conjunction with the performance of a strip search.  Following an evidentiary hearing, the district court1 granted defendants judgment, and Muhannad appeals.  Having carefully reviewed the record--including the evidentiary hearing transcript, a transcript of Muhannad's deposition testimony, and a videotape of the search--and the parties' briefs, we conclude no error of law or fact exists.


2
Accordingly, the judgment of the district court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska, adopting the report and recommendation of the Honorable David L. Piester, United States Magistrate Judge for the District of Nebraska